*469ON APPLICATION POR REHEARING.
PELHAM, J. —
The affirmance of the judgment appealed from in this case was grounded on an opinion rendered by the Supreme Court in response to a certification by this court to that court of the constitutional question involved (as will fully appear from the foregoing opinion), and when an application for a rehearing was filed here, our holding being based entirely on the opinion of the Supreme Court, the application ivas referred to that court.
Upon a consideration of the application for a rehearing, the Supreme Court has withdrawn its former opinion holding section 6 of the act approved March 2, 1911 (Acts 1911, p. 54), unconstitutional and void as violative of section 45 of the Constitution of the state, and has now reached a contrary conclusion, and holds in the opinion substituted for the first opinion that said section 6 of the act does not violate section 45 of the Constitution, and that the same is valid. — Lovejoy v. City of Montgomery, Ala. Sup. Court., present term, MS.
Predicating our action on the last ruling of the Supreme Court, the application for a rehearing will be granted, the former order of affirmance set aside, and as the sole question presented by the record is finally disposed of, and the judgment of conviction rendered by the city court under the ruling made by the Supreme Court being unauthorized, it is set aside, and an order will be entered here discharging the defendant.
Reversed and rendered.